Ruffin, C. J.
If the act of 1823, c. 1211, (Rev. Stat. c. 37, sect. 22,) could help a deed like this, yet it cannot operate on that before us, inasmuch as it was made in 1819, before the act passed. As a conveyance at eommon law, it is clearly ineffectual to vest the slave in persons then unborn^ the limitations to such persons not being by way of remainder after a proper particular estate. To make a deed valid, *280the grantees as well as the grantor must be in esse. Upon the case-agreed, therefore, the judgment of the Superior Court must be reversed, and judgment of nonsuit entered.
Per Curiam, Judgment reversed and nonsuit entered.